PER CURIAM.
Defendant Calvin Lamont Mack appeals from the denial of his motion for postcon-viction relief, arguing that his sentence is unconstitutional under State v. Thompson, 750 So.2d 643 (Fla.1999). Upon the State’s proper confession of error, we reverse and remand for resentencing.
Defendant was sentenced as a Violent Career Criminal under the Gort Act for offenses committed on March 5,1997. Defendant is within the window period to challenge his sentence. The window period applies to offenses committed between October 1, 1995 through May 24, 1997. See Trapp v. State, 760 So.2d 924 (Fla.2000).
The sentence is vacated, and this cause is remanded for resentencing.